Name: Decision (EU, Euratom) 2019/383 of the Representatives of the Governments of the Member States of 6 March 2019 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-03-11

 11.3.2019 EN Official Journal of the European Union L 69/51 DECISION (EU, Euratom) 2019/383 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 March 2019 appointing a Judge to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (1), provides that the General Court is to consist of two Judges per Member State as from 1 September 2019. (2) Point (c) of Article 2 of that Regulation provides that the term of office of four Judges, of the nine additional Judges to be appointed as from 1 September 2019, ends on 31 August 2022. Those four Judges are to be chosen in such a way that the governments of four Member States nominate two Judges for the partial replacement of the General Court in 2022. (3) Ms Tuula Riitta PYNNÃ  has been nominated for the post of additional Judge of the General Court. (4) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Ms Tuula Riitta PYNNÃ  to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Ms Tuula Riitta PYNNÃ  is hereby appointed Judge of the General Court for the period from 1 September 2019 to 31 August 2022. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2019. The President L. ODOBESCU (1) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14).